Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	The amendments filed 06/07/2022 have been filed.  Additionally, an issue with the drawings has been noted, and an objection applied.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Regarding the U.S.C. 101 rejection, the argument that the method reduces the number of computations needed to determine an itinerary is not found to integrate the abstract concepts into a practical application.  Neither the output being an itinerary (outputting information) or the fact the method may reduce computations needed while creating the itinerary integrates the method into a practical application.  The reduction of the computations needed is an implicit result of the steps taken, which themselves could be considered mental processes or mathematical processes.  The reasoning for this is that by pruning the number of transfers from a list of feasible transfers, when the time comes to run computations on the combinations of transfers, there will be less possible combinations.   Witt explains this (Page 4, Section 3.1.  Later transfers are discarded so that earlier transfers can be used, since they are optimal.  Additionally, see Page 6, Algorithm 3.  The applicant’s specification states that Figure 8 describes this “pruning process” and then describes using the sorting and dominating terms.  Algorithm 3 of Witt is essentially identical to Figure 8.).  Please refer to the 101 rejection below.
The argument that the steps are performed electronically is not found persuasive.  Instructions to apply an abstract idea on a generic processor or computer do not integrate the exceptions into a practical application.  While the limitation “using an electronic processor and electronic memory” does more strongly specify that the process is done electronically, it does not change the fact that instructions to apply an abstract idea on a generic processor or computer do not integrate the exceptions into a practical application.  If a process can be done mentally, it does not become a non-mental step because it is cited that a processor, memory, or electronic process is how the step is done.  Typically to overcome such a rejection, either the process or method must become too complex for a human to do mentally (either increasing complexity of the process beyond what could reasonably be done with a pen and paper or specifying the scale of the process is much too large for a human (it should be noted the second option requires specification support to avoid 112(a) issues)), or a control step, such as controlling a robot to take the path is required. Please refer to the rejection below.
Regarding the rejections under U.S.C. 103, the argument that sorting data is not known in the art to make data easier or quicker to interpret is not found persuasive.   Witt essentially creates the same list, discarding the later un-optimal transfers.  Witt does not describe the list as being “sorted”, just that un-optimal results are discarded.  The applicant sorts the data so that the un-optimal results can be more easily discarded.  Given that there are algorithms that can quickly sort data, rearrange data, and show data in particular trends, and that such algorithms are common from programming languages to emailing programs to Microsoft excel commands, the examiner believes that the use of sorting data in data analysis, including during analysis, is common, known, and would be an obvious improvement to Witt.
The argument regarding the amendment regarding the sorting be “to prevent a previously added transfer from being dominated by a later added transfer” is found unpersuasive.  It is shown that Witt creates the set in order “to prevent a previously added transfer from being dominated by a later added transfer”.  The purpose is to discard later, un-optimal transfers, so that is the purpose of Witt’s preprocessing transfer list.  The missing element is that the list is “sorted” instead of “created”.  As explained in the previous paragraph and in the rejection below, the using of sorting the data while creating the transfer set would be considered obvious by the examiner.
Additionally, the applicant’s specification states that Figure 8 explains this process ([0065-0075].  Witt (Algorithm 3) matches Figure 8 very closely and carries out the same steps.
Additionally, the limitation “to prevent a previously added transfer from being dominated by a later added transfer.” is intended use.  It provides a reason for the sorting, but does not state to what degree the prevention is completed, or even that it must be done.  It is only the intended use of the process.  Intended use limitations are not limiting.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-25 are rejected under 35 U.S.C. 101 because they are directed towards an abstract concept without significantly more.

Claim 1 recites:
A method for building at least one optimal itinerary for use by a user to plan a trip travelling in a multimodal transportation network according to the earliest arrival time and the number of transfers in the multimodal transportation network or the latest departure time and the number of transfers in the multimodal transportation network creating a reduced set of feasible transfers T( t, L') for a trip t of line L, for each target line L from a set of all transfers from line L to all other lines to determine an itinerary from an origin to a destination, comprising: 
(a) electronically computing, using an electronic processor and electronic memory, for each origin line L, feasible transfers between stations of the origin line L and a destination line L'; 
(b) electronically sorting, using an electronic processor and electronic memory,by destination L’, the computed feasible transfers to create an ordered transfer set T(L) to prevent a previously added transfer from being dominated by a later added transfer; 
(c) electronically determining, using an electronic processor and electronic memory, for each trip t of origin line L, and for each transfer in the ordered transfer set T(L), an earliest trip t' of L' wherein the transfer is feasible; and 
(d) electronically adding, using an electronic processor and electronic memory, for each trip t of origin line L, the determined transfer from t to t' to the set of feasible transfers T (t, L') (i) when trip t' is an only destination trip of the transfers in the set of feasible transfers T (t, L ) passing at a destination station and (ii) when trip t’ is earlier than all previous destination trips of the transfers in the set of feasible transfers T(t, L') passing by the destination station,
(e) electronically  determining, using an electronic processor and electronic memory,  a set of possible initial trips as a function of a departure location, and a set of possible final trips as a function of an arrival location, in a multimodal transportation network; and 
(f) electronically performing, using an electronic processor and electronic memory,  a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, at least one optimal itinerary according to the earliest arrival time and the number of transfers or the latest departure time and the number of transfers, when considering only trips from the set of possible trips using the selected transportation modes, and only transfers from the set of feasible transfers between considered trips.
wherein said electronically sorting the computed feasible transfers to prevent a previously added transfer from being dominated by a later added transfer minimizes a number of electronic computations needed for determining the set of feasible transfers T (t, L).



For Claims 2, 18, 19, and 20 it is claimed:
The method as claimed in claim 1, further comprising: 
(e) electronically preprocessing, , using an electronic processor and electronic memory,  using T(t) = UL, T(t, L'), the set of feasible transfers T (t, L' ) for each destination line L' within a multimodal transportation network so as to obtain a subset of feasible transfers T(t).

Claim 3 recites:
The method as claimed in claim 1, further comprising: 
(e) electronically outputting, using an electronic processor and electronic memory,  the set of feasible transfers T(t, L') for computing at least one itinerary in a multimodal transportation network.

For Claims 4, 21, 22, and 23 it is claimed:
The method as claimed in claim 2/18/19/20, further comprising: 
(f) electronically outputting, using an electronic processor and electronic memory,  the subset of feasible transfers T(t) for computing at least one itinerary in a multimodal transportation network.


For Claims 7, 8, 9, and 10, it is claimed:
The method according to claim 3/4/5/6, wherein said routing optimization algorithm electronically  computes, using an electric processor and electronic memory, a Pareto front.

For Claims 11, 12, 13, and 14, it is claimed:
The method according to claim 7/8/9/10, wherein the routing optimization algorithm electronically computes, using an electronic processor and electronic memory,  at least one optimal solution per element in the Pareto front for the earliest arrival time and number of transfers or latest departure time and number of transfers in multimodal networks by taking one additional trip of the set of the selected modes at each iteration based on the precomputed transfer set.

Claim 15 recites:
The method according to claim 1, wherein a transfer (i, L @j, ATfp(L@i, L@j)), for line L, from the set of feasible transfers T(L) is electronically removed, using an electronic processor and electronic memory,  when for all trips t, if t' is the earliest trip from line L' such that the transfer from trip t at t@(i-1) to trip 
    PNG
    media_image1.png
    18
    592
    media_image1.png
    Greyscale


For Claim 16 and 17 it is claimed:
The method according to claim 1/15, wherein a transfer (i, L @j, ATfp(L@i, L@j)), for line L, from the set of feasible transfers T(L) is electronically removed, using an electronic processor and electronic memory,  when for all trips t, if t' is the earliest trip from line L' such that the transfer from trip t at t@(i-1) to trip C' at t'@ (j+1), 
    PNG
    media_image2.png
    15
    630
    media_image2.png
    Greyscale
is verified.

For Claim 24, it is claimed:
The method as claimed in claim 1, wherein the computed feasible transfers are electronically sorted, using an electronic processor and electronic memory,  by decreasing origin line index.

For Claim 25, it is claimed:
The method as claimed in claim 24, wherein if there are tied computed feasible transfers in the decreasing origin line index sorting, the tied computed feasible transfers are electronically sorted, using an electronic processor and electronic memory,  by increasing destination line index.


Step 1: Statutory Category – Yes
The claims recite a device, system, and method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes and mathematical processes

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental.

The claims recites computing feasible transfers between stations.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the element being done in the mind.  A person could identify for a number of stations possible transfers between them using known train schedules (stored within their mind).  Thus this step is directed to a mental process.

The claims recites sorting the transfers to make a transfer set, to prevent a previously added transfer from being dominated by a later added transfer.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the element being done in the mind.  A person could memorize the transfers in a particular order (stored within their mind), so that when new transfers are added, they can better understand the relationship of the transfers to one another as to know if they should not remove transfers from the list, for the purpose of making sure previously added transfers are not being dominated by later added transfers .  Thus this step is directed to a mental process.

The claims recites determining an earliest trip in which a transfer is feasible for each station.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the element being done in the mind.  A person could, thinking of the possible transfers, determine the earliest ride out of a station.  Thus this step is directed to a mental process.

The claims recites adding the earliest transfers to another transfer list.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the element being done in the mind.  A person could take that earliest transfers from the determining step, and consider it in a newer list (stored within their mind).  Thus this step is directed to a mental process.

The claims recite the limitation of determining initial trips and final trips based on starting location and destination.  This limitation is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider early trips and final trips in the process of creating and itinerary. Thus this recites a mental step.

The claims recite the limitation of performing a routing optimization algorithm to create an optimal route.  This limitation is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider all of the known trips, and attempt to create an optimal route with the minimum number of transfers, or earliest arrival time. Thus this recites a mental step.


For Claims 2, 18, 19, and 20 the limitation of preprocessing to obtain a list of transfers for particular destination lines is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider only the transfers that end at a certain destination line to create a shorter list stored within their mind. Thus this recites a mental step.

For Claim 3, the limitation of outputting the reduced set of transfers is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider only the transfers in that list for creating an itinerary, thus outputting it for computing an itinerary. Thus this recites a mental step.

For Claims 4, 21, 22, and 23 the limitation of outputting the reduced set of transfers is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider only the transfers in that list for creating an itinerary, thus outputting it for computing an itinerary. Thus this recites a mental step.

For Claims 5, 6, 7, and 8 the limitation of determining initial trips and final trips based on starting location and destination is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider early trips and final trips in the process of creating and itinerary. Thus this recites a mental step.
The limitation of performing a routing optimization algorithm to create an optimal route is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider all of the known trips, and attempt to create an optimal route with the minimum number of transfers, or earliest arrival time. Thus this recites a mental step.

For claims 7, 8, 9, and 10, the computing of a Pareto front is a mathematical concept.  Solving for Pareto fronts requires the solution of mathematical algorithms and equations.  Thus, this recites a mathematical step.

For Claims 11, 12, 13, and 14 the computation of one optimal solution for the earliest arrival time and number of transfers or latest departure time and number of transfers is a mathematical concept.  The claim essentially recites solving equations in a series, and then maintaining the most optimal one.  Thus this recites a mathematical step.

For Claim 15, removing a trip from a list when the equation is verified recites a mental process.  The equation can be broken down and simplified into arrival times and waiting times, which can be done in the mind.  Determining that a transfer is later than another transfer could be done mentally.  Thus this step recites a mental process.

For Claims 16 and 17, removing a trip from a list when the equation is verified recites a mental process.  The equation can be broken down and simplified into arrival times and waiting times, which can be done in the mind.  Determining that a transfer is later than another transfer could be done mentally.  Thus this step recites a mental process.

For Claim 24, the limitation of sorting the transfers is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider the transfers and sort them by origin line location mentally. Thus this recites a mental step.

For Claim 25, the limitation of sorting the transfers is not precluded from being done in the mind. Nothing in the claim precludes the element being done in the mind.  A person could consider the transfers and sort them by origin line location and then destination line mentally. Thus this recites a mental step.

Step 2A Prong Two evaluations
Claims 1-25 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite outputting the transfer for computing at least one itinerary or determining an itinerary from an origin to a destination.  The above listed actions are recited at a high level of generality.  A possible use  or field for the information does not integrate the abstract idea into a practical application.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite computing, sorting, determining, adding, removing, preprocessing, and outputting “electronically”, using an electronic processor and electronic memory .  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise menta/mathematical processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than possible uses for the information. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-25 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than possible uses for the output of the abstract idea.  The same analysis applies here in 2B, i.e., possible uses for information or mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that computation of an itinerary is anything more than a generic process to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al (“Trip-Based Public Transit Routing”, see paper provided in IDS NPL).


For Claim 1, Witt teaches  A method for building at least one optimal itinerary for use by a user to plan a trip travelling in a multimodal transportation network according to the earliest arrival time and the number of transfers in the multimodal transportation network or the latest departure time and the number of transfers in the multimodal transportation network by creating a reduced set of feasible transfers T( t, L') for a trip t of line L, for each target line L from a set of all transfers from line L to all other lines to determine an itinerary from an origin to a destination, comprising: (Page 1, Introduction, Page 2, Preliminaries establishes the goal and the multimodal nature, Page 4, Section 3.1)
(a) computing, for each origin line L, feasible transfers between stations of the origin line L and a destination line L'; (Page 4, Section 3.1)
(b) creating a transfer set T(L) to prevent a previously added transfer from being dominated by a later added transfer; (Page 4, Section 3.1.  Later transfers are discarded so that earlier transfers can be used, since they are optimal.  Additionally, see Page 6, Algorithm 3.  The applicant’s specification states that Figure 8 describes this “pruning process” and then describes using the sorting and dominating terms.  Algorithm 3 of Witt is essentially identical to Figure 8.)
(c) determining, for each trip t of origin line L, and for each transfer in the transfer set T(L), an earliest trip t' of L' wherein the transfer is feasible; and (Page 4, Section 3.1)
(d) adding, for each trip t of the origin line L, the determined transfer from t to t' to the set of feasible transfers T (t, L') (i) when trip t' is an only destination trip of the transfers in the set of feasible transfers T (t, L ) passing at a destination station and when it is earlier than all the previous destination trips of the transfers in the set of feasible transfers T(t, L') passing by the destination station (Page 4, Section 3.1, Algorithms 1 and 2)
(e) determining using the set of feasible transfers T(t,L’) a set of possible initial trips as a function of a departure location, and a set of possible final trips as a function of an arrival location, in a multimodal transportation network; and (Section 3.2, Pages 7-9, Algorithm 4)
(f) performing a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, at least one optimal itinerary according to the earliest arrival time and the number of transfers or the latest departure time and the number of transfers, when considering only trips from the set of possible trips using the selected transportation modes, and only transfers from the set of feasible transfers between considered trips.  (Section 3.2, Pages 7-9, Algorithm 4, Page 12 Table 4 also shows that the results are for low transfers and optimal arrival time)
wherein said creating the computed feasible transfers to prevent a previously added transfer from being dominated by a later added transfer minimizes a number of electronic computations needed by for determining the set of feasible transfers T (t, L). (Page 4, Section 3.1, Algorithms 1 and 2.  It should be noted that by discarding the unoptimal results, the number of electronic computations will be minimized in the future.)
Witt does not teach (b) sorting the computed feasible transfers to create a transfer set T(L) or that the transfer set is ordered;
Witt does not explicitly teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to be sorting the computed feasible transfers when creating the transfer set to create an ordered transfer set.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because sorting sets into ordered sets is a known and effective way to take a list or set, and make it easier to interpret or find desired indexes within the set by a person or computer program.  To do so in this case could allow the sets to be organized by terms of earliness or lateness, would make it easy to determine the optimal route when consulting the list, and to determine whether a newly added transfer is optimal by comparing it to the most optimal known transfer for a destination or origin line.  It should be noted that while creating the set of feasible transfers, Witt is curating the set to remove redundant or purely unoptimal options.  This does curate the transfers to prevent a previously added transfer from being dominated by a later added transfer.  Additionally, the fact that the sorting is done for a purpose (to prevent domination of later trips) is an intended use of a method step.  It does not limit the scope of the claim, because the prevention of domination of trips is circumstantial of the sorting.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.



For Claim 2, modified Witt teaches  The method as claimed in claim 1, further comprising: 
(e) electronically preprocessing, using the set of feasible transfers T (t, L' ) for each destination line L' within a multimodal transportation network so as to obtain a subset of feasible transfers T(t). (Page 4, Section 3.1, Algorithms 1 and 2.  Additionally, page 2, Section 2.1 addresses that the transportation network is multi-modal.  Additionally, because of the equation ( L, j  ∈ L (q)), it is shown that the transfers for a line are considered as a set for a comparison.  This meets the qualification of having been sorted.)
Witt does not teach the use of the equation T(t) = UL, T(t, L')
that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use T(t) = UL, T(t, L'), in light of Witt.
It would be obvious because Witt teaches the use of many similar equations, L, j  ∈ L q, and : T ← T ∪ ( p i t → p j u).  It would be obvious to use this equation because it allows a shorter set to be created for each line, which could be more quickly accessed and worked with by people or computers.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.

For Claim 3, modified Witt teaches The method as claimed in claim 1, further comprising: 
(e) electronically outputting the set of feasible transfers T(t, L') for computing at least one itinerary in a multimodal transportation network.  (Algorithm 4, T is used in input. Additionally, page 2, Section 2.1 addresses that the transportation network is multi-modal.)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.

For Claim 4, modified Witt teaches The method as claimed in claim 2, further comprising: 
(f) electronically outputting the subset of feasible transfers T(t) for computing at least one itinerary in a multimodal transportation network.  (Algorithm 4, T is used in input. Additionally, page 2, Section 2.1 addresses that the transportation network is multi-modal.)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.

For Claim 7, modified Witt teaches The method according to claim 3, wherein said routing optimization algorithm computes a Pareto front.  (Section 3.2, Pages 7-9, Algorithm 4, Page 12 Table 4 also shows that the results are for low transfers and optimal arrival time.  Page 7 shows the Pareto front)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 8, modified Witt teaches The method according to claim 4, wherein said  routing optimization algorithm computes a Pareto front.  (Section 3.2, Pages 7-9, Algorithm 4, Page 12 Table 4 also shows that the results are for low transfers and optimal arrival time.  Page 7 shows the Pareto front)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.



For Claim 9, modified Witt teaches The method according to claim 5, wherein the routing optimization algorithm electronically computes a Pareto front.  (Section 3.2, Page 7)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 10, modified Witt teaches The method according to claim 6, wherein the routing optimization algorithm electronically computes a Pareto front.  (Section 3.2, Page 7)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 11, Witt teaches The method according to claim 7, wherein the routing optimization algorithm electronically computes at least one optimal solution per element in the Pareto front for the earliest arrival time and number of transfers or latest departure time and number of transfers in multimodal networks by taking one additional trip of the set of the selected modes at each iteration based on the precomputed transfer set.  (Section 3.2, Pages 7-9, Algorithm 4, the algorithm does n trips with the selected modes based on the precomputed transfer set.  At each iteration, an additional trip is being calculated.)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 12, modified Witt teaches The method according to claim 8, wherein the routing optimization algorithm electronically computes at least one optimal solution per element in the Pareto front for the earliest arrival time and number of transfers or latest departure time and number of transfers in multimodal networks by taking one additional trip of the set of the selected modes at each iteration based on the precomputed transfer set.  (Section 3.2, Pages 7-9, Algorithm 4, the algorithm does n trips with the selected modes based on the precomputed transfer set.  At each iteration, an additional trip is being calculated.)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 13, modified Witt teaches The method according to claim 9, wherein the routing optimization algorithm electronically computes at least one optimal solution per element in the Pareto front for the earliest arrival time and number of transfers or latest departure time and number of transfers in multimodal networks by taking one additional trip of the set of the selected modes at each iteration based on the precomputed transfer set.  (Section 3.2, Pages 7-9, Algorithm 4, the algorithm does n trips with the selected modes based on the precomputed transfer set.  At each iteration, an additional trip is being calculated.)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 14, modified Witt teaches The method according to claim 10, wherein the routing optimization algorithm electronically computes at least one optimal solution per element in the Pareto front for the earliest arrival time and number of transfers or latest departure time and number of transfers in multimodal networks by taking one additional trip of the set of the selected modes at each iteration based on the precomputed transfer set.  (Section 3.2, Pages 7-9, Algorithm 4, the algorithm does n trips with the selected modes based on 
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.
the precomputed transfer set.  At each iteration, an additional trip is being calculated.)

	For Claim 15, modified Witt teaches The method according to claim 1, wherein a transfer (i, L @j, ATfp(L@i, L@j)), for line L, from the set of feasible transfers T(L) is electronically removed when for all trips t, if t' is the earliest trip from line L'. (Section 3.2, Algorithm 2)
	Witt does not teach such that the transfer from trip t at t@(i-1) to trip 
    PNG
    media_image1.png
    18
    592
    media_image1.png
    Greyscale
  
It would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Witt such that the transfer from trip t at t@(i-1) to trip 
    PNG
    media_image1.png
    18
    592
    media_image1.png
    Greyscale
   
It would be obvious because Line 2 of Algorithm 2 of Witt is incredibly similar, and only a change in notation makes the equations different.  Additionally, it would be obvious because the equation simply determines if the arrival time of a transfer route is faster than the current fastest route.  It would be obvious to compare arrival times of trips at certain locations, knowing that if a trip was slightly faster than another to a stop, then at worst, that first trip could copy the second trip once the ride arrived at the station, and could only be better.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 16, modified Witt teaches The method according to claim 1, wherein a transfer (i, L @j, ATfp(L@i, L@j)), for line L, from the set of feasible transfers T(L) is electronically removed when for all trips t, if t' is the earliest trip from line L' (Section 3.2, Algorithm 2)
Modified Witt does not teach such that the transfer from trip t at t@(i-1) to trip C' at t'@ (j+1), 
    PNG
    media_image2.png
    15
    630
    media_image2.png
    Greyscale
is verified.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Witt such that the transfer from trip t at t@(i-1) to trip C' at t'@ (j+1), 
    PNG
    media_image2.png
    15
    630
    media_image2.png
    Greyscale
is verified.  
It would be obvious because Line 2 of Algorithm 2 of Witt is fairly similar.  The change is that the claimed elements break up the arrival time at the stop j, and instead calculate it using arrival times and travel times.  Using the above listed claims, it would be expected that the equation on the right would produce the arrival time at the station j.  Additionally, it would be obvious because the equation simply determines if the arrival time of a transfer route is faster than the current fastest route.  It would be obvious to compare arrival times of trips at certain locations, knowing that if a trip was slightly faster than another to a stop, then at worst, that first trip could copy the second trip once the ride arrived at the station, and could only be better.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.



For Claim 17, modified Witt teaches The method according to claim 15, wherein a transfer a transfer (i, L@j, ATfp(L@i, L@j)), for line L, from the set of feasible transfers T (L) is electronically removed when for all trips t, if t' is the earliest trip from line L' (Section 3.2, Algorithm 2)
Modified Witt does not teach such that the transfer from trip t at t@(i-1) to trip t'@ (j+1), 
    PNG
    media_image2.png
    15
    630
    media_image2.png
    Greyscale
is verified.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Witt such that the transfer from trip t at t@(i-1) to trip t'@ (j+1), 
    PNG
    media_image2.png
    15
    630
    media_image2.png
    Greyscale
is verified.  
It would be obvious because Line 2 of Algorithm 2 of Witt is fairly similar.  The change is that the claimed elements break up the arrival time at the stop j, and instead calculate it using arrival times and travel times.  Using the above listed claims, it would be expected that the equation on the right would produce the arrival time at the station j.  Additionally, it would be obvious because the equation simply determines if the arrival time of a transfer route is faster than the current fastest route.  It would be obvious to compare arrival times of trips at certain locations, knowing that if a trip was slightly faster than another to a stop, then at worst, that first trip could copy the second trip once the ride arrived at the station, and could only be better.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.




For Claim 18, modified Witt teaches The method as claimed in claim 15, further comprising: 
(e) electronically preprocessing, using the set of feasible transfers T (t, L' ) for each destination line L' within a multimodal transportation network so as to obtain a subset of feasible transfers T(t). (Page 4, Section 3.1, Algorithms 1 and 2.  Additionally, page 2, Section 2.1 addresses that the transportation network is multi-modal.  Additionally, because of the equation ( L, j  ∈ L (q)), it is shown that the transfers for a line are considered as a set for a comparison.  This meets the qualification of having been sorted.)
Witt does not teach the use of the equation T(t) = UL, T(t, L').
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use T(t) = UL, T(t, L'), in light of Witt.
It would be obvious because Witt teaches the use of many similar equations, L, j  ∈ L q, and : T ← T ∪ ( p i t → p j u).  It would be obvious to use this equation because it allows a shorter set to be created for each line, which could be more quickly accessed and worked with by people or computers.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 19, modified Witt teaches The method as claimed in claim 16, further comprising: 
(e) electronically preprocessing, using the set of feasible transfers T (t, L' ) for each destination line L' within a multimodal transportation network so as to obtain a subset of feasible transfers T(t). (Page 4, Section 3.1, Algorithms 1 and 2.  Additionally, page 2, Section 2.1 addresses that the transportation network is multi-modal.  Additionally, because of the equation ( L, j  ∈ L (q)), it is shown that the transfers for a line are considered as a set for a comparison.  This meets the qualification of having been sorted.)
Witt does not teach the use of the equation T(t) = UL, T(t, L').
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use T(t) = UL, T(t, L'), in light of Witt.
It would be obvious because Witt teaches the use of many similar equations, L, j  ∈ L q, and : T ← T ∪ ( p i t → p j u).  It would be obvious to use this equation because it allows a shorter set to be created for each line, which could be more quickly accessed and worked with by people or computers.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 20, modified Witt teaches The method as claimed in claim 17, further comprising: 
(e) electronically preprocessing, using the set of feasible transfers T (t, L' ) for each destination line L' within a multimodal transportation network so as to obtain a subset of feasible transfers T(t). (Page 4, Section 3.1, Algorithms 1 and 2.  Additionally, page 2, Section 2.1 addresses that the transportation network is multi-modal.  Additionally, because of the equation ( L, j  ∈ L (q)), it is shown that the transfers for a line are considered as a set for a comparison.  This meets the qualification of having been sorted.)
Witt does not teach the use of the equation T(t) = UL, T(t, L').
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use T(t) = UL, T(t, L'), in light of Witt.
It would be obvious because Witt teaches the use of many similar equations, L, j  ∈ L q, and : T ← T ∪ ( p i t → p j u).  It would be obvious to use this equation because it allows a shorter set to be created for each line, which could be more quickly accessed and worked with by people or computers.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 21, Modified Witt teaches The method as claimed in claim 18, further comprising: 
(f) electronically outputting the subset of feasible transfers T(t) for computing at least one itinerary in the multimodal transportation network.  (Algorithm 4, T is used in input)

For Claim 22, modified Witt teaches The method as claimed in claim 19, further comprising: 
(f) electronically outputting the subset of feasible transfers T(t) for computing at least one itinerary in the multimodal transportation network.  (Algorithm 4, T is used in input)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 23, modified Witt teaches The method as claimed in claim 20, further comprising: 
(f) electronically outputting the subset of feasible transfers T(t) for computing at least one itinerary in the multimodal transportation network.  (Algorithm 4, T is used in input)
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 24, modified Witt teaches The method as claimed in claim 1, 
Modified Witt does not teach wherein the computed feasible transfers are electronically sorted by decreasing origin line index.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the computed feasible transfers are electronically sorted by decreasing origin line index.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because sorting is a known and effective way to take a list or set, and make it easier to interpret or find desired indexes within the set by a person or computer program.  It would be obvious to sort by decreasing origin line index because it would put transfers starting at the same location together, which would allow humans to more easily identify feasible transfers for certain locations.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


For Claim 25, modified Witt teaches The method as claimed in claim 24, 
Witt does not teach wherein if there are tied computed feasible transfers in the decreasing origin line index sorting, the tied computed feasible transfers are sorted by increasing destination line index.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein if there are tied computed feasible transfers in the decreasing origin line index sorting, the tied computed feasible transfers are sorted by increasing destination line index.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because sorting is a known and effective way to take a list or set, and make it easier to interpret or find desired indexes within the set by a person or computer program.  It would be obvious to sort by increasing destination line index because it would put transfers ending at the same location from a destination together, which would allow humans to more easily identify feasible transfers from certain locations to certain locations.
Witt does not teach that the steps are performed electronically, or using an electronic processor and electronic memory.
However, it would be obvious in light of Witt that the steps are performed electronically, or using an electronic processor and electronic memory.
It would be obvious to one of ordinary skill in the art because when performing calculations, running algorithms, and running processes that require considering a large number of calculations in different orders, it is common to assign the task to an electronic processor and memory instead of using other methods.  In fact, while Witt does not mention an electronic processor and electronic memory, it is extremely likely that Witt carries out the process using an electric computer.  It is just that research papers do not always tend to mention that the steps are performed on a computer, and simply go over the concepts of the algorithms and process themselves instead.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gishen et al (US Pub 2014/0257697 A1), relates to creating transportation routes using public or private routes.  Bast et al (US Pub 2011/0112759 A1) relates to public trip planning using multi model transportation networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664